Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Lee et al. ("Hydrothermal Treatment of Si3N4 for the Improvement of Oxidation Resistance at 1400C", Journal of the American Ceramic Society, 2008,  Vol. 91, No.2, pp. 679-682) as evidenced by E1 ("Autoclave Temperature and Time Pressure Chart" Alfa Medical Equipment, 2022, pp. 1-3).
Regarding claims 1-2 and 7-9, Lee teaches that it is known to forming and milling a slurry comprising silicon nitride, yttrium oxide and aluminum oxide and thereafter drying the slurry and forming a solid pressed shape wherein thereafter said pressed shape is treated in an autoclave at 100-150C for 5hr wherein the procedure oxidizes the solid pressed shape in a hydrothermal oxidation process (see experimental procedure).
Regarding claim 3, because Lee uses the same materials, settings and methods of the current claims, the product formed by Lee would reasonably have the same crystalline/amorphous structure of the claimed product. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112. A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  (“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’”) (citations omitted). Furthermore, each claim must include all elements which applicant has described as essential. See, e.g., Johnson Worldwide Assoc. Inc. v. Zebco Corp., 175 F.3d at 993, 50 USPQ2d at 1613; MPEP 2163, Section II, Subsection A, Subsection 3, Subsection (b).
	Regarding claim 4, it is implicit that the autoclave is a steam autoclave given that it provides hydrothermal treatment conditions.
	Regarding claims 5-6, although it is not stated by Lee what pressures are used in the steam autoclave, it is understood by those of ordinary skill in the art that a steam autoclave provides saturated steam by varying pressure which corresponds to a pressure change as well according to Boyle’s gas law.  E1 shows the corresponding steam temperatures relating to selected pressures for autoclave devices, wherein E1 can be used to determine that the approximate range of pressures employed over the 100-150C temperature range of Lee would be approximately 0-3.5 atm.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ("Hydrothermal Treatment of Si3N4 for the Improvement of Oxidation Resistance at 1400C", Journal of the American Ceramic Society, 2008,  Vol. 91, No.2, pp. 679-682) as evidenced by E1 ("Autoclave Temperature and Time Pressure Chart" Alfa Medical Equipment, 2022, pp. 1-3) as applied to claims 1-9 above and further in view of Proverbio et al. ("Low Temperature Oxidation of Silicon Nitride by Water in Supercritical Condition" Journal of the European Ceramic Society, 1996, Vol. 16, pp. 1121-1126). 
	Regarding claims 10-12, the teachings of Lee are as shown above. Lee fails to teach wherein the time employed for the autoclave treatment is in the range claimed. However, Proverbio teaches that autoclaving oxidation treatments of silicon nitride materials may be performed for time frames in the range claimed wherein it would be understood by those of ordinary skill in the art that the amount of time spend during the oxidation procedure would directly control the level of oxidation that takes place in the invention for a given temperature. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the autoclave oxidation time of the silicon nitride material of Lee according to the teachings of Proverbio in order to control the level of oxidation provided by the oxidation treatment of Lee. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
 Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ("Hydrothermal Treatment of Si3N4 for the Improvement of Oxidation Resistance at 1400C", Journal of the American Ceramic Society, 2008,  Vol. 91, No.2, pp. 679-682) as evidenced by E1 ("Autoclave Temperature and Time Pressure Chart" Alfa Medical Equipment, 2022, pp. 1-3) as applied to claims 1-9 above and further in view of McEntire et al. (USPGPub 2016/0339144).
Regarding claims 13-14, the teachings of Lee are as shown above. Lee teaches the method for improvement of the material in general but does not provide a specific use of the material described.  However, McEntire teaches that it is known to coat the femoral head of hip implants [0117] with materials similar to those of Lee. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the material of Lee on the device of McEntire as a application of a known  silicon nitride deposition technique to a known femoral head of a hip implant ready for improvement and wherein the results would be predictable based on the disclosed prior arts’ combined teachings.
Regarding claim 15, because Lee in view of McEntire uses the same materials, settings and methods of the current claims on the same type of implant, the product formed by Lee in view of McEntire would reasonably have the same level of longevity increase provided by the implant of the claimed product. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112. A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  (“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’”) (citations omitted). Furthermore, each claim must include all elements which applicant has described as essential. See, e.g., Johnson Worldwide Assoc. Inc. v. Zebco Corp., 175 F.3d at 993, 50 USPQ2d at 1613; MPEP 2163, Section II, Subsection A, Subsection 3, Subsection (b).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ("Hydrothermal Treatment of Si3N4 for the Improvement of Oxidation Resistance at 1400C", Journal of the American Ceramic Society, 2008,  Vol. 91, No.2, pp. 679-682) as evidenced by E1 ("Autoclave Temperature and Time Pressure Chart" Alfa Medical Equipment, 2022, pp. 1-3) and further in view of McEntire et al. (USPGPub 2016/0339144) as applied to claims 13-15 above and further in view of Pezzoti et al. ("On the molecular interaction between femoral heads and polyethylene liners in artificial hips joints phenomenology and molecular scale phenomena" Biomedical Materials, 2017, Vol. 12, pp. 1-13).
Regarding claim 16-17, the teachings of Lee in view of McEntire are as shown above.  Lee in view of McEntire fails to explicitly teaches the use of PE acetabular cups in conjunction with a silicon nitride based femoral head material, although the silicon nitride based femoral head in mentioned. However, Pezzoti teaches both the use of PE acetabular cups with oxidized ceramic materials and non-oxidized ceramic materials, wherein it is shown that the use of oxidized ceramics such as those of Lee in view of McEntire protect against oxidation of the PE cups versus the use of unoxidized ceramics as the femoral head surface component (see Conclusion). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the PE acetabular cup with the oxidized ceramic femoral head components of Lee in view of McEntire as a combination of prior art acetabular cup and femoral head components wherein the results would be predictable and preferable over the use of non-oxidized femoral head components as detailed by Pezzoti.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717